Citation Nr: 0505755	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-34 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for a left elbow 
disability.

5.  Entitlement to an increased (compensable) disability 
rating for service-connected gastroesophageal reflux disease, 
status post fundoplication and removal of gallbladder.

6.  Entitlement to an increased (compensable) disability 
rating for service-connected left knee strain.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case arises before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Denver, Colorado Regional Office (the RO) of the Department 
of Veterans Affairs (VA).

Procedural history

The veteran served on active duty from September 1980 to 
September 2000.

In a rating decision rendered in November 2001, the RO, in 
pertinent part, granted service connection for 
gastroesophageal reflux disease and for left knee strain, 
each of which was assigned a noncompensable (zero percent) 
evaluation.  The RO denied entitlement to service connection 
for bronchitis, a left elbow disability, a right knee 
disability, and a left hip disability.  The veteran indicated 
disagreement with those decisions and, after being issued a 
statement of the case, perfected his appeal of those issues 
by submitting a substantive appeal (VA Form 9) in November 
2003.

At the veteran's request, he was accorded a personal hearing 
before the undersigned Veterans Law Judge, sitting at the RO, 
in September 2004.  The transcript of that hearing has been 
associated with the veteran's VA claims file.

The issues of entitlement to service connection for 
bronchitis, entitlement to service connection for a left 
elbow disability, entitlement to an increased (compensable) 
evaluation for gastroesophageal reflux disease, and 
entitlement to an increased (compensable) evaluation for left 
knee strain are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

Issues not on appeal

At his September 2004 personal hearing, and by means of a 
statement submitted in conjunction therewith, the veteran 
withdrew claims of entitlement to service connection for 
Bell's palsy, entitlement to service connection for 
prostatitis, entitlement to a disability rating greater than 
10 percent for service-connected tinnitus, and entitlement to 
a compensable evaluation for bilateral hearing loss.  
See 38 C.F.R. § 20.204 (2004).  Those issues, accordingly, 
are no longer in appellate status and are not before the 
Board.  38 C.F.R. § 20.204(c) (2004) [withdrawal of an appeal 
will be deemed to be a withdrawal of a notice of disagreement 
and, if filed, the substantive appeal, as to all issues to 
which the withdrawal applies].

The veteran, in that statement and at his personal hearing, 
also raised the issue of entitlement to service connection 
for a left hip disability, claimed  as secondary to his 
service-connected low back disability.  The question of 
secondary service connection for a left hip disability has 
not been developed for appellate review, and it is referred 
to the RO for action as appropriate.  




FINDINGS OF FACT

1.  A left hip disability is not shown by current medical 
evidence.

2.  A right knee disability is not shown by current medical 
evidence.


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for left knee and 
right knee disabilities.  These issues are being decided by 
the Board below.  He is also seeking service connection for 
bronchitis and for a left elbow disability, and increased 
(compensable) disability evaluations for his service-
connected gastroesophageal reflux disease and left knee 
strain.  Those issues are the subject of additional 
development, and are discussed in the Remand section below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  

In this case, a VCAA notice letter was sent to the veteran in 
May 2001.  The letter listed in great detail the kinds of 
evidence that would support the claim, including medical 
reports and lay statements.  This letter not only notified 
the veteran of the evidence already of record, but also 
notified him specifically of the additional evidence that was 
needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the May 
2001 VCAA letter, the RO informed the veteran that VA would 
"make reasonable efforts to help you get evidence necessary 
to support your claim.  We will try to help you get such 
things as medical records, employment records, or records 
from other Federal agencies."  The veteran was also advised 
in this letter that, if there were additional records, he 
could send them directly to VA, or he could ask VA to help 
get them on his behalf.  The letter advised him that, if 
there were additional Federal records, "i.e., VA Medical 
Center records, military hospital records, etc.." that he 
thought would support his claim, for him to notify VA and 
"[w]e will request the records for you."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
the May 2001 letter, the veteran was informed, in a section 
entitled "What Information Or Evidence Do We Need From 
You", of the kinds of evidence he should submit.  See the 
November 2001 letter, pages 3-4.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The May 2001 letter advised the veteran 
"Please tell us if there is any additional information that 
you think will support your claim.  If there are no 
additional records, please tell us."  [Emphasis as in 
original letter.]  This request complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that the May 2001 VCAA letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that was necessary to 
substantiate his claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

 Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim, in 
compliance with the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim as to these two issues, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.  The record contains private 
outpatient treatment records.  
The veteran was provided with a VA medical examination in 
June 2001, the results of which will be referred to below.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
veteran's claims has been consistent with the provisions of 
the VCAA.  Accordingly, the Board will proceed to a decision 
on the merits as to the issues on appeal.




	(CONTINUED ON NEXT PAGE)



1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a right knee 
disability.

Because these two issues involve similar facts and the 
application of identical law, they will be addressed 
together.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].   A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).



Analysis

The veteran contends that he currently has left hip and right 
knee disabilities that are the product of in-service 
injuries.  

As has been discussed above, in order for service connection 
to be granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus. See Hickson, supra.

With respect to element (1), the report of the VA examination 
conducted in June 2001, which is the most recent examination 
of record, does not demonstrate that either a right knee or 
left hip disability was manifested.  

In particular, with regard to the right knee, it indicates a 
diagnosis of status post bilateral knee strain with no 
limitation of motion, with normal X-ray.  The examination 
report notes that there was no knee swelling, tenderness or 
deformity.  Range of motion done repeatedly was 0 (zero) 
degrees to 140 degrees, extension to flexion, with no 
associated pain.  The ligaments were stable on valgus and 
varus stress, with a negative anterior drawer sign and normal 
strength.

With regard to the left hip, the examination report indicates 
that there was no atrophy, swelling or tenderness.  Left hip 
range of motion was 0 (zero) to 125 degrees, extension to 
flexion, with no associated pain.  Abduction and adduction 
were normal, with no associated pain.  The report indicates a 
diagnosis of left hip status post injury with contusion, 
treated and resolved, with no limitation of motion.

There are no other medical records which indicate that a 
current disability exists with respect to either the right 
knee or the left hip.  Post-service medical records dated in 
2004 indicate treatment for disabilities relating other than 
to either the left hip or right knee.  

The veteran has alleged that he does in fact have right knee 
and left hip disabilities.  However, it is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnosis of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board hastens to add that it has not reason to doubt that 
the veteran may experience discomfort in the knee and hip.  
However, the United States Court of Appeals for the Federal 
Circuit (the Federal Circuit) has held that symptoms such as 
pain alone, without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the Federal Circuit in Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) and Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  In the absence of a current disability, Hickson 
element (1) is not satisfied.  The veteran's claim of 
entitlement to service connection for disabilities of the 
right knee and left hip, must be therefore denied.

Since all three elements enumerated in Hickson must be shown 
for service connection to be found, further analysis as to 
whether a right knee or left hip disability was manifested 
during service [Hickson element (2)], and whether there is a 
medical nexus between the disability shown in service and the 
current disability [Hickson element (3)], would not establish 
service connection.  However, for the sake of completeness, 
the Board will briefly discuss Hickson elements (2) and (3) 
as they relate to these claims.  

The veteran's service medical records reflect that he was 
accorded treatment on several occasions for left hip 
complaints.  An April 1985 treatment record notes that he had 
been in a motorcycle accident that had resulted in decreased 
range of motion and bruising of the left hip and thigh; 
another April 1985 record shows an assessment of left hip 
contusion.  A June 1987 treatment record reflects complaints 
of left hip pain, with an assessment of muscle strain.  While 
subsequent medical records do not indicate treatment for left 
hip problems, and while the report of his service separation 
medical examination, dated in June 2000, shows that his spine 
and other musculoskeletal systems were clinically evaluated 
as normal, the Board finds, with regard to his claim for a 
left hip disability, that Hickson element (2) is satisfied.  

In the absence of any clinical findings of a current left hip 
disability, a finding of a medical nexus [element (3)] is not 
possible, and indeed no such opinion has been presented.  
Thus, as to the veteran's claim of entitlement to service 
connection for a left hip disability, only Hickson element 
(2) has been satisfied; Hickson elements (1) and (3) have not 
been satisfied.  The preponderance of the evidence is against 
the claim.

With regard to the veteran's claim of service connection for 
a right knee disability, Hickson element (2) is not 
satisfied.  The service medical records do not show that any 
right knee problem was either treated or diagnosed.  The 
report of his service separation examination, dated in June 
2000, shows that his lower extremities, and spine and other 
musculoskeletal systems, were clinically evaluated as normal.  
Moreover, in the absence of either a current or in-service 
right knee disability, no medical nexus is possible and none 
is of record.  All three Hickson elements are not met.  The 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a right knee 
disability.


ORDER

Service connection for a left hip disability is denied.

Service connection for a right knee disability is denied.




REMAND

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for a left elbow 
disability.

5.  Entitlement to an increased (compensable) disability 
rating for service-connected gastroesophageal reflux disease 
status post fundoplication and removal of gallbladder.

6.  Entitlement to an increased (compensable) disability 
rating for service- connected left knee strain.

After a review of the record, the Board is of the opinion 
that further development of the evidence is necessary with 
regard to the four remaining claims.  In particular, and as 
explained in detail immediately below, the veteran has not 
been afforded an examination since June 2001 to ascertain the 
severity of his service-connected gastroesophageal reflux 
disease and left knee disorder.  Nor is there now of record a 
medical nexus opinion as to whether his current bronchitis is 
related to in-service incurrences of that disability.  In 
addition, the record is unclear as to the claim of 
entitlement to service connection for a left elbow 
disability.

With regard to the claims of entitlement to compensable 
evaluations for service-connected gastroesophageal reflux 
disease and a left knee disability, it does not appear that 
these have been evaluated via contemporaneous VA examination; 
to the contrary, the most recent VA examinations were 
conducted in June 2001, almost four years ago.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  

With regard to the veteran's claim of entitlement to service 
connection for bronchitis, the Board notes that a review of 
his service medical records show that he was accorded 
treatment for this disability on at least several occasions.  
A treatment record dated in December 1982 notes that he was 
taking antibiotics for bronchitis.  In March 1991, an 
impression of bronchitis was noted, and in December 1991 an 
assessment of viral bronchitis vs. bacterial bronchitis was 
indicated.  In addition, a recent post-service medical 
record, dated in September 2004, indicates a diagnosis of 
bronchitis.  Accordingly, VA must obtain an opinion in order 
to determine whether there is a medical nexus between the 
bronchitis currently shown and that shown during service.  
See Charles v. Principi, 16 Vet. App. 370 (2002) [VA must 
obtain a medical opinion as to whether there is a nexus 
between a current disability and service, where there is 
competent evidence of a current disability and evidence 
indicating an association between that disability and the 
claimant's active service].  

With regard to the veteran's claim of entitlement to service 
connection for a left elbow disability, the Board notes that 
the report of the June 2001 VA examination presents detailed 
information as to the veteran's right elbow, with left elbow 
disability discussed only in passing.  Of interest, the 
report presents the medical history, as furnished by the 
veteran, of right elbow impairment.  However, the issue that 
has been developed for appellate review is that of 
entitlement to a left elbow disability; there has been no 
apparent claim by the veteran of entitlement to service 
connection for right elbow impairment.  

The Board further notes that the veteran's service medical 
records reflect the presence of left elbow cellulitis in June 
1985, and left elbow discomfort in August 1985 following a 
motorcycle accident.  

It is unclear to the Board whether the veteran in fact had 
intended to seek service connection for a right elbow 
disorder, whether the examiner in June 2001 meant to examine 
the veteran's left elbow, or whether the examiner had 
examined the veteran's left elbow but erroneously referred to 
the right elbow.  This confusion must be resolved prior to 
any further consideration of a claim for service connection 
for a left elbow disability.

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The veteran should be accorded a VA 
examination in order to ascertain (1) the 
current severity of the service-connected 
gastroesophageal reflux disease; (2) the 
current severity of the service-connected 
left knee disability; and (3) whether 
chronic bronchitis is currently 
manifested and, if so, whether chronic 
bronchitis is related to or is otherwise 
the product of in-service bronchitis.  
The veteran's claims folder is to be made 
available to the examiner.  If the 
examiner believes that diagnostic testing 
ands/or specialist consultations are 
necessary, such should be scheduled. A 
report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

2.  The veteran should be requested to 
clarify whether he is seeking service 
connection for a left elbow disorder or 
for a right elbow disorder.  Appropriate 
action should be taken by VBA depending 
upon the veteran's response.

3.  Following completion of the above 
development, VBA should readjudicate the 
veteran's claims.  If the decision 
remains in any manner adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for appellate 
consideration, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


